Opinion issued August 30, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00479-CR
                            ———————————
                         PAULA SINCLAIR, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCR-076949


                          MEMORANDUM OPINION

      Appellant, Paula Sinclair, attempts to appeal from “the trial court’s denial of

her motion for new trial on May 22, 2018.” We dismiss the appeal.

      Generally, this Court only has jurisdiction to consider an appeal by a criminal

defendant when there has been a final judgment of conviction. See Workman v. State,
343 S.W.2d 446, 447 (Tex. Crim. App. 1961); Saliba v. State, 45 S.W.3d 329, 329

(Tex. App.—Dallas 2001, no pet.). Here, the trial court, on March 9, 2018, dismissed

the case upon appellant’s conviction in another case, trial court cause number 17-

DCR-079457.1 Accordingly, there is no judgment of conviction in the underlying

case, only an order of dismissal. Absent a judgment of conviction, we do not have

jurisdiction to consider appellant’s appeal. See Workman, 343 S.W.2d at 447;

Skillern v. State, 355 S.W.3d 262, 266–67 (Tex. App.—Houston [1st Dist.] 2011,

pet. ref’d); see, e.g., Meeks v. State, Nos. 14-14-00497-CR, 14-14-00581-CR, 2014
WL 3843821, at *1 (Tex. App.—Houston [14th Dist.] Aug. 5, 2014, no pet.) (mem.

op., not designated for publication) (determining court was without jurisdiction

when appellant filed notice of appeal of order dismissing case because appellant had

been convicted in another case); Ballard v. State, Nos. 01-08-00947-CR, 01-08-

00948-CR, 2009 WL 3248197, at *1 (Tex. App.—Houston [1st Dist.] Oct. 8, 2009,

no pet.) (mem. op., not designated for publication) (explaining court had no

jurisdiction because “cause is finally disposed of by a judgment of dismissal and

there is no judgment of conviction”).




1
      The clerk’s record filed in this Court does not include a motion for new trial filed in the
      underlying trial court proceeding but does include the trial court’s “Findings of Fact and
      Conclusions of Law,” stating that the trial court “rules to deny [appellant’s] motion for new
      trial.” However, these findings and conclusions were filed in trial court “Cause Numbers:
      17-DCR-079457, 17-DCR-079458, 17-DCR-079459, and 17-DCR-079460,” not cause
      number 17-DCR-076949, the case underlying this appeal.
                                               2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3